DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-13 were originally filed November 5, 2019.
	The preliminary amendment received November 5, 2019 amended claims 9-12.
	The amendment received June 21, 2021 amended claims 1, 3, and 12.
	The amendment received December 8, 2021 amended claim 1.
	The amendment received July 5, 2022 amended claim 1.
	Claims 1-13 are currently pending.
	Claims 1, 3, 5, 11, and 12 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, VEGF-A, retinal vessel, intraocular injection, recombinant norrin, and bringing a dye into contact with the retinal vessel cells after the allowing sufficient time for said norrin to modulate gene expression as the species in the reply filed on January 6, 2021. Claims 2, 4, 6-10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Please note: several elections were elections of subgenus instead of single, specific species, therefore, the subgenus was searched.
Claim Interpretation
	The “decreasing gene expression in endothelial cells of at least one gen of BMP2, CLCL6, IL12B, SELPLG, CXCL1, COL18A1, CPB2, NPR1, CLDN5, CLD3, PIGF, BDNF, CNTF, VEGF-A, CAM-1, PGF, FOX-01, FOX-04, PDGFB, TGFA, HGF, VE-Cadherin, or PLAU with norrin to simultaneously suppress VEGF binding, decrease production of vascular endothelial growth factor A, and stimulate tight junction and adherens junction protein expression in a cell of the microvascular barrier” is considered functional language only. "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, exposing norrin to any vasculature barrier reads on the present claims.
Priority
	The present application is a 371 (National Stage) of PCT/US2018/031355 filed May 7, 2018 which claims the benefit of 62/501,940 filed May 5, 2017.
Maintained Objection
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: “vasculature” should read “microvasculature” to correlate with the claim as a whole (see line 3 of claim 1 and line 1 of claim 3).  Appropriate correction is required.
Arguments and Response
Applicants’ arguments directed to the objection to claims 1 and 3 were considered but are not persuasive for the following reasons.
	Applicants contend that the amendment received July 5, 2022 negates the objection.
	Applicants’ arguments are not convincing since the amendment received July 5, 2022 did not alter “vasculature” of line 3 of claim 1 and line 1 of claim 3. 
New Objection Necessitated by Amendment
Claim Objections
Claim 1 is objected to because of the following informalities: “vassculature” of line 12 should read “microvascular”. Appropriate correction is required.
Withdrawn Rejections
The rejection of claims 1, 3, 5, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 is withdrawn in view of the amendment received July 5, 2022.

The rejection of claims 1, 3, 5, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015 and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the amendment received July 5, 2022.

The rejection of claims 1, 3, 5, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Drenser U.S. Patent 2010/0239499 published September 23, 2010; Xu et al. U.S. Patent Application Publication 2015/0376252 published December 31, 2015; and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220 is withdrawn in view of the amendment received July 5, 2022.
Modified Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The term “exudative vitreoretinopathy” was not found in the originally filed specification. Applicants pointed to paragraphs 69, 85, and 114 of the specification to provide support for the amendments received July 5, 2022. Paragraph 69 refers to familial exudative vitreoretinopathy (FEVR). Paragraph 85 provides support for lines 4 and 5 of the amendment received July 5, 2022 (i.e. specific anti-VEGF agents). Paragraph 114 refers to FEVR. FEVR is familial exudative vitreoretinopathy which is smaller in scope than “exudative vitreoretinopathy”.
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Application Publication 2016/0185855 published June 30, 2016 and Drenser et al. U.S. Patent Application Publication 2015/0352184 published December 10, 2015.
For present claims 1, 3, 5, and 11, Wu et al. teach combination therapies for familial exudative vitreoretinopathy (FEVR) comprising intraocularly administering an antibody that potentiates norrin activity or signaling and an anti-VEGF antibody including ranibizumab to a subject with FEVR (please refer to the entire specification particularly paragraphs 4, 7, 10-12, 60-62, 98, 99, 169-172, 176-181, 183, 185).
However, while Wu et al. teach an antibody that potentiates norrin activity or signaling, Wu et al. do not specifically teach norrin administration.
For present claims 1, 3, 5, and 11, Drenser teaches methods of treating FEVR comprising administering recombinant norrin to a subject with FEVR via intraocular injection (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 5, 7-9, 11, 13, 22-24, 28, 33-40, 44, 46, 48-50, 57-60).
The claims would have been obvious because the substitution of one known element (i.e. an antibody that potentiates norrin activity or signaling) for another (i.e. norrin) would have yielded predictable results (i.e. providing norrin activity and/or signaling in a disorder known to be associated with norrin misfolding - FEVR) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claims 1, 3, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. U.S. Patent Application Publication 2016/0185855 published June 30, 2016; Drenser et al. U.S. Patent Application Publication 2015/0352184 published December 10, 2015; and Patel et al., 2014, Ultra-wide-field fluorescein angiography in retinal disease, Curr Opin Ophthalmol, 25: 213-220.
For present claims 1, 3, 5, and 11, Wu et al. teach combination therapies for familial exudative vitreoretinopathy (FEVR) comprising intraocularly administering an antibody that potentiates norrin activity or signaling and an anti-VEGF antibody including ranibizumab to a subject with FEVR (please refer to the entire specification particularly paragraphs 4, 7, 10-12, 60-62, 98, 99, 169-172, 176-181, 183, 185).
However, while Wu et al. teach an antibody that potentiates norrin activity or signaling, Wu et al. do not specifically teach norrin administration.
For present claims 1, 3, 5, and 11, Drenser teaches methods of treating FEVR comprising administering recombinant norrin to a subject with FEVR via intraocular injection (please refer to the entire specification particularly the abstract; paragraphs 2, 4, 5, 7-9, 11, 13, 22-24, 28, 33-40, 44, 46, 48-50, 57-60).
However, Wu et al. does not specifically teach bringing a dye in contact with cells of the retinal vessel.
For present claim 12, Patel et al. teach utilizing fluorescent dye to look at blood vessels in the retina of patients with retinal conditions/diseases (please refer to the entire reference particularly the abstract; Introduction).
The claims would have been obvious because the substitution of one known element (i.e. an antibody that potentiates norrin activity or signaling) for another (i.e. norrin) would have yielded predictable results (i.e. providing norrin activity and/or signaling in a disorder known to be associated with norrin misfolding - FEVR) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. fluorescein angiography) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658